Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ronald Paul Belin, DPM,
Petitioner,

v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1941
Decision No. CR3796
Date: April 16, 2015
DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
deny the application of Petitioner, Ronald Paul Belin, DPM, to participate in the
Medicare program. CMS had discretion to deny Petitioner’s request and I do not have
the authority to look behind CMS’s exercise of discretion.
I. Background
I originally dismissed this case because it was res judicata. An appellate panel of the
Departmental Appeals Board remanded the case to me with directions that I decide
whether it was within CMS’s discretion to deny Petitioner’s application.
I find no basis to conduct further proceedings in this case. The parties previously filed
pre-hearing exchanges and briefed the merits. These include six exhibits identified by
CMS as CMS Ex. | — CMS Ex. 6 and 24 exhibits identified by Petitioner as P. Ex. 1 — P.

Ex. 24. I accept those exchanges, including the exhibits filed by the parties, into the
record and I decide this case based on the record before me.'

' CMS did not object to my receiving any of Petitioner’s exhibits. I am assuming from
the absence of objection that these exhibits were all furnished by Petitioner as part of its
request for reconsideration of the initial determination.
IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS exercised its discretion to deny Petitioner’s application for
Medicare enrollment.

B. Findings of fact and conclusions of law

The operative facts of this case are undisputed. On October 4, 2006, Petitioner pled
guilty to a felony, consisting of one count of obtaining a controlled substance by fraud.
He applied for enrollment in the Medicare program and, on November 20, 2013, a
Medicare contractor, acting on behalf of CMS, denied his request. The contractor denied
the request on the authority of 42 C.F.R. § 424.530(a)(3), a regulation that authorizes
CMS to deny Medicare enrollment to any applicant who, within the previous ten years,
has been convicted of a felony that CMS has determined to be detrimental to the best
interests of the Medicare program and its beneficiaries. The section includes a non-
exclusive list of examples of the kinds of felonies that will be considered to be
detrimental. These include any felony that is a basis for exclusion under section 1128 of
the Social Security Act (Act). 42 C.F.R. § 424.530(a)(3)(i)(D). I note that such felonies
include crimes related to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. Act § 1128(a)(4).

Petitioner requested reconsideration of that determination. The reconsidered
determination affirmed the contractor’s denial for the same reasons as given by the
contractor. CMS Ex. 6 at 2. The reconsidered determination held explicitly that:

According to our records on October 4, 2006, . . . [Petitioner] agreed toa..
. [withheld] adjudication on one count of obtaining a controlled substance
by fraud and was convicted of a felony charge. CMS has determined the
offense to be detrimental to the best interest of the program and its
beneficiaries.

Id.

Petitioner’s application was his second since being convicted of a felony in 2006. His
previous application for enrollment was denied by CMS based on the identical facts
(including the same felony conviction of October 4, 2006) and for the identical reasons
given in the present case: Petitioner had been convicted of a felony within the previous
ten years and CMS determined that the crime was detrimental to the best interests of
Medicare. In the previous application Petitioner requested a hearing before an
administrative law judge. In his decision the administrative law judge relied on the
provisions of 42 C.F.R. § 424.530(a)(3) and found explicitly that Petitioner had been
convicted of a felony offense within the previous ten years that CMS had determined to
be detrimental to the Medicare program and its beneficiaries. Ronald Paul Belin, DPM,
DAB CR2768 (2013).

The law governing this case is clear. CMS has the authority to deny an application for
Medicare enrollment where an applicant has been convicted of a felony offense within
the previous ten years and where CMS has determined that the crime is detrimental to the
best interests of the Medicare program. It is within CMS’s discretionary authority to
decide what is detrimental. If the threshold criteria of the regulation are met (a felony
conviction within the previous ten years) and CMS decides that the crime that underlies
the conviction is detrimental, then CMS may reject an application for enrollment.

I do not have the authority to look behind CMS’s determination or to second-guess its
conclusion. I do not have the authority to substitute my judgment in a case where CMS
or its agent acts within the boundaries of the discretion that is conferred on them. I can
decide only whether the regulatory criteria for denial are met. If they are, and CMS or a
contractor acting as CMS’s agent, acting within the discretion conferred by regulation,
determines to reject an application, then I must affirm the determination if it is
challenged.

Those criteria clearly are met here. When Petitioner applied for enrollment he stood
convicted of a felony within the previous ten years. CMS’s contractor properly exercised
its discretion and determined that Petitioner’s offense was detrimental to the best interests
of the Medicare program and its beneficiaries. That determination is exactly consistent
with regulatory requirements.

Petitioner argues that the contractor should have considered various facts and
circumstances in evaluating his application and that these facts, when weighed in the
context of the case, mitigate in favor of approving the application. Petitioner’s Pre-
hearing Brief. I have no authority to look at these facts. What matters is that the
contractor’s determination was based on explicit regulatory criteria and on facts that
justify the contractor’s action. That it may not have considered other evidence is
irrelevant because the determination fell squarely within the regulatory grounds for
denial.

/s/
Steven T. Kessel
Administrative Law Judge

